Citation Nr: 0827645	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-41 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left forehead with metastasis to the left 
parotid gland and neck, to include as due to exposure to 
Agent Orange.

2.  Entitlement to service connection for a post-operative 
herniated lumbar disc, claimed as a back problem.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled for June 
2008, but the veteran cancelled the hearing.  Thus, the Board 
finds that the veteran's request for a hearing has been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).  


FINDINGS OF FACT

1.  Squamous cell carcinoma is not a disease associated with 
exposure to Agent Orange under 38 C.F.R. § 3.309(e). 

2.  Squamous cell carcinoma was not present during service, 
or to any degree within one year after separation from 
service, and there exists no competent evidence to show that 
the veteran's current squamous cell carcinoma is related to 
service.

3.  A chronic back disability was not present during service, 
arthritis of the back was not manifest to any degree within 
one year after service, and any current back disability is 
not attributable to any event, injury, or disease during 
service.



CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the left forehead with 
metastasis to the left parotid gland and neck, to include as 
due to exposure to Agent Orange, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  A post-operative herniated lumbar disc, claimed as a back 
problem, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and Agent Orange 

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See also 38 
C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases, including a 
limited number of cancers, shall be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange if the requirements of 38 C.F.R. § 3.307(a)(6) are met 
even though there is no record of such disease during 
service, provided further that the rebuttable presumptions of 
§ 3.307(d) are also satisfied.
Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, a veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).

Even if a veteran is not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the veteran was not precluded under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  However, where the issue 
involves a question of medical causation, competent evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

With respect to the claim that the veteran in this case has a 
disability which is due to Agent Orange exposure in service,  
the veteran's DD-214 Form indicated that he had active 
service in the United States Marine Corps from February 1966 
to November 1968.  The veteran was awarded a variety of 
combat awards and decorations, including the Purple Heart 
Medal, Presidential Unit Citation, Vietnam Service Medal 
(with one star), and Vietnam Campaign Medal (with 1960 
device).  Therefore, exposure to Agent Orange may be 
presumed.  

The veteran must also show that he is diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish presumptive service connection based on exposure to 
Agent Orange.  It is important to note that the diseases 
listed at 38 C.F.R. § 3.309(e) are based on findings provided 
from scientific data furnished by the National Academy of 
Sciences (NAS).  The NAS conducts studies to "summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam Era and each disease suspected 
to be associated with such exposure."  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  Reports from the NAS are submitted at 
two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 38 
U.S.C.A. § 1116 and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of 
diseases shown to be associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Squamous cell carcinoma is not a disease found to have a 
scientific relationship such that it can be presumed that 
exposure to herbicides used in Vietnam during the Vietnam Era 
is a cause of the disease.  See 72 Fed. Reg. 32,395-32,407 
(June 12, 2007).  Thus, the veteran is not entitled to the 
regulatory presumptions outlined in 38 U.S.C.A. § 1116(f) and 
38 C.F.R. § 3.309(e).

Direct and Presumptive Service Connection

While the veteran is unable to satisfy the requirements 
discussed above to be entitled to the regulatory presumption 
for service connection for squamous cell carcinoma as a 
result of exposure to Agent Orange, the Board is required to 
evaluate the veteran's claim on direct and presumptive bases 
as well.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 3.309(a), service connection for certain 
disorders, including malignant tumors or arthritis, may be 
granted on a presumptive basis if the conditions are 
manifested to a compensable degree within one year after 
separation from service.

Squamous Cell Carcinoma

The Board has reviewed all of the evidence of record.  
Service treatment records (STRs) associated with the veteran' 
claims file show that he was afforded a clinical evaluation 
and physical examination in February 1966 prior to entering 
service.  The clinical evaluation was normal and no skin 
abnormalities were found at that time.  The veteran described 
his health as "good," and provided a medical history in 
which he specifically denied ever having a tumor, growth, 
cyst, or cancer.

The veteran was also given a clinical evaluation and physical 
examination in November 1968 prior to discharge from service.  
The clinical evaluation was essentially normal and no skin 
abnormalities were found at that time.  

In summary, the veteran's STRs are negative for any diagnosis 
of or treatment for a skin abnormality, to include squamous 
cell carcinoma.  Furthermore, there is no evidence of record 
to show that the veteran's squamous cell carcinoma was 
manifest to a compensable degree within one year after 
separation from service.

The first pertinent post-service treatment record is dated 
October 2001, nearly three decades after discharge from 
service.  The veteran presented to VA at that time for 
treatment of a head cold.  Upon physical examination, the 
examiner observed a well-demarcated ulcer with a red base at 
the medial end of the left eyebrow.  The impression was skin 
lesion, left medial eyebrow.

In a VA dermatology clinic note dated January 2004, the 
veteran sought care for a flesh-colored papule on the left 
side of the forehead at the site of a previous surgery.  The 
examiner noted that the veteran had squamous cell carcinoma 
surgically removed in 2001.  The impression at that time was 
invasive acantholytic squamous cell carcinoma on the left 
forehead, status-post MOHS (serial excision and microscopic 
examination of skin cancers).  

The veteran sought additional VA care in February 2004 for a 
lump on the left side of the jaw.  The veteran indicated that 
he observed the lump beginning in June 2003 and that the lump 
was getting bigger and more painful.  

An operative report also dated February 2004 diagnosed the 
veteran as having squamous cell carcinoma of the left 
forehead with metastasis to the left parotid and neck.  The 
veteran subsequently underwent a wide local excision of a 
left forehead lesion as well as a left superficial 
parotidectomy and left neck dissection.  Additional VA 
treatment notes associated with the claims file documented 
the veteran's recuperation from this procedure and revealed 
that he also underwent radiation therapy post-surgically.

Also associated with the veteran's claims file is a VA 
follow-up treatment note dated February 2005.  No evidence of 
recurrent squamous cell carcinoma was noted at that time. 

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for squamous cell carcinoma on either a direct or 
presumptive basis.  The veteran's STRs are negative for any 
skin abnormality, to include squamous cell carcinoma.  The 
first evidence of treatment for a skin abnormality was not 
until October 2001, over three decades after discharge from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Here, the lapse of decades between discharge from service and 
onset of the disability is evidence against the veteran's 
claim.  Furthermore, although the veteran has currently 
diagnosed squamous cell carcinoma, there is no competent 
medical evidence of record linking this disability to the 
veteran's period of active service.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing the presence of a 
skin lesion on his forehead or jaw, but the veteran is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his squamous cell carcinoma.
      
As previously stated, entitlement to service connection on a 
direct basis requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosis of squamous cell carcinoma, but there is 
no competent medical evidence to link this disability, which 
occurred many years after discharge from service, to the 
veteran's period of active service.  There is also no medical 
evidence of record to show that the veteran's squamous cell 
carcinoma was manifest to a compensable degree within one 
year after discharge from service.  Regrettably, the Board 
concludes that the veteran's claim must be denied on both 
direct and presumptive bases.

Back Disability

The veteran also contends that his current back disability is 
related to service.  The veteran's service treatment records 
(STRs), however, are negative for any diagnosis of or 
treatment for an in-service back disability.  Moreover, there 
is no evidence of record to show that the veteran had 
arthritis to a compensable degree within one year after 
separation from service.

The first pertinent post-service treatment record is dated 
October 1999, over 30 years after discharge from service.  
The veteran participated in a physical therapy consultation 
following a discectomy of L4-5 and L5-S1 earlier that month.  
The veteran reported a long history of low back and leg pain 
which had increased in severity since September 1999.  The 
veteran also reported numbness and urinary 

retention.  The veteran's past medical history was 
significant for a herniated nucleus pulposis at L4-5 and L5-
S1.  The veteran was prescribed use of two lumbar corsets.

In November 1999, the veteran was diagnosed at a VA medical 
facility as having a herniated nucleus pulposis at L4-5 and 
L5-S1.  Magnetic resonance imaging (MRI) also revealed 
multiple level degenerative joint disease in the lumbar 
spine.  The veteran subsequently underwent an L-4 laminectomy 
and a central discectomy at L3-4 and L4-5 with removal of 
extruded fragments.  

The veteran reported to VA in August 2001 with concerns of 
back pain, bilateral lower leg numbness, and occasional 
incontinence.  The veteran reported having back pain from 
1985 to 1990 with a ruptured disc in 1995.  The veteran's 
past surgical history was significant for an unidentified 
procedure on his back in 1999.  An MRI of the veteran's spine 
administered at that time showed no evidence of acute spinal 
cord compression.  However, moderate degenerative disc 
disease at L4-S1 as well as a left paracentral disc 
protrusion was noted at L3-4 with significant neural 
foraminal stenosis.  

The veteran was afforded another MRI in June 2004.  Although 
the radiologist's findings at that time were more detailed 
than the August 2001 MRI, the radiologist concluded that 
there was "no progression of these findings from a prior 
study of 8/13/01."  The veteran presented to VA in February 
2005 for a neurology consultation.  It was noted that the 
veteran had a history of arthritis, low back pain, 
degenerative disc disease, and neural foraminal stenosis.  
The veteran's past surgical history included a laminectomy in 
1999.  The veteran reported significant improvement post-
surgically, but stated that he continued to experience lower 
back pain, numbness, and a shooting pain in his legs.  The 
impression was left-sided progressive headaches, left facial 
muscle spasms, and chronic complaints of back and bilateral 
lower extremity pain.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding for 
service connection in this case.  The veteran's STRs are 
negative for any diagnosis of or treatment for a back 
disability.  The first pertinent post-service treatment 
record diagnosing a back disability is dated October 1999, 
over three decades after discharge from service.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson, supra.   Here, the lapse of decades 
between discharge from service and onset of the disability is 
evidence against the veteran's claim.  Furthermore, although 
the veteran has a currently diagnosed back disability, there 
is no competent medical evidence of record linking this 
disability on a direct basis to the veteran's period of 
active service.  There is also no evidence of record to show 
that the veteran's arthritis was manifest to a compensable 
degree within one year after separation from service.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno, supra; 
see also Buchanan, supra.  However, the Court has also held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability that 
may be related to service.  See Espiritu, supra; see also 
Jandreau, supra (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms such as 
back pain, but the veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of his back disability.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the veteran's back disability to service 
would certainly be speculative, particularly where the 
veteran indicated he sustained an intercurrent injury in 1995 
when he ruptured a disc in his back.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  

The Board acknowledges that the veteran stated in an August 
2001 VA treatment note that the onset of his back pain was in 
1985, but pain alone is not a disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing a 
diagnosis of a back disability, but there is no competent 
medical evidence to link this disability, which occurred many 
years after discharge from service, to the veteran's period 
of active service on a direct basis, nor is there evidence to 
show that the veteran had arthritis of the back that was 
manifest to a compensable degree within one year after 
separation from service.  Accordingly, the Board concludes 
that the veteran's claim for service connection must be 
denied on both direct and presumptive bases.

For a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

However, 38 U.S.C.A. § 1154(b) does not create a presumption 
of service connection for a combat veteran's alleged 
disability; the appellant is still required to meet the 
evidentiary burden as to service connection, such as whether 
there is a current disability or whether there is a nexus to 
service, both of which require competent medical evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  While the 
veteran did engage in combat, a nexus between the current 
disabilities and service has not been shown by competent 
evidence in this case, accordingly, service connection must 
be denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in February and May 2004 that fully addressed 
the notice elements and was sent prior to the initial AOJ 
decision in this matter.  These letters informed the veteran 
of what evidence was required to substantiate the service 
connection claims and of the veteran's and VA's respective 
duties for obtaining evidence.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As the Board concludes that the preponderance of 
the evidence is against the veteran's service connection 
claims, any questions as to the effective date to be assigned 
are rendered moot. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection for squamous cell carcinoma and entitlement to 
service connection for a back disability, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  
	
In this case, there is no competent evidence indicating the 
veteran's squamous cell carcinoma or back disability may be 
related to any incident of service.  In light thereof and as 
the Board found above that the preponderance of the evidence 
weighs against the veteran's claims for service connection, a 
VA examination is not required in this case.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


ORDER

Service connection for squamous cell carcinoma of the left 
forehead with metastasis to the left parotid gland and neck, 
to include as due to exposure to Agent Orange, is denied.

Service connection for a back disability is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


